Case 1:20-cv-03466-DG-RER Document 22 Filed 02/12/21 Page 1 of 1 PageID #: 235



MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


February 12, 2021

VIA ECF


The Honorable Ramon E. Reyes, U.S.M.J.
United States District Court for the Eastern
District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Round Hill Music, LLC et ano. v. TuneCore, Inc., et al., Case No. 20-cv-3466 (DG)
          (RER); Joint Letter Regarding Scope of Discovery

Dear Judge Reyes:

We write on behalf of all counsel regarding the upcoming February 16, 2021 deadline for the
parties to raise with the Court any issues concerning pre-mediation discovery. Pursuant to the
Court’s February 1, 2021 order approving the revised schedule set forth in the parties’ January
29, 2021 joint letter, on February 9, 2021 plaintiffs provided to defendants certain preliminary
information. After conducting a preliminary review of the information, defendants concluded
that it would be difficult to meet the present, February 16 deadline to identify and raise pre-
mediation discovery issues. In particular, the information provided is voluminous and will
require additional time to fully review and evaluate, and one of defendants’ key personnel has
been on vacation this week. Moreover, the current deadline falls the day after a holiday, making
time for review and discussion amongst counsel challenging.

The parties have met and conferred and agree that in light of the foregoing it would be prudent to
further continue the deadline. Accordingly, the parties respectfully request that the deadline of
February 16, 2021 be continued to February 22, 2021.

Respectfully submitted,



Eleanor M. Lackman

EML


cc:       All counsel of record (via ECF)



                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12899547.1
